Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant’s Amendment filed 12/29/2021.
Claims 2-20 are pending for this examination.
Claim 2 was amended.
Claim 1 was cancelled.

Amendment to Specifications
The amendments to the specification received on 12/29/2021 are acceptable.

Allowable Subject Matter
Claims 2-20 are allowed.  

The following is an examiner’s statement of reasons for allowance: 
	Prior art teaches cache systems and methods comprising of at least two different caches or a cache hierarchy of multiple caches and systems and methods for implementing speculative execution instructions and implementing tags / extended tags in cache systems, however, the prior art does not fairly teach or suggest, individually or in combination, a cache system and method with a cache / cache set implemented with a register that identifies an execution type of associated content stored in the cache, wherein a determination of whether a data item identified 

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Conway et al. (US 2002/0174301) teaches a cache memory system wherein the cache is logically partitioned into shared memory and assigned address space identifier comprising a tag extension and index extension bit, the shared cache extending upon multiple domains, and can comprising of multiple caches.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SUN whose telephone number is (571)270-1724.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL SUN/Primary Examiner, Art Unit 2183